                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-967 PSG (RAOx)                                       Date   March 24, 2020
 Title          Christina Gonzalez v. FCA US LLC, et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           The Court DENIES the motion to remand

       Before the Court is Plaintiff Christina Gonzalez’s (“Plaintiff”) motion to remand. See
Dkt. # 17 (“Mot.”). Defendant FCA US LLC (“Defendant”) opposes, see Dkt. # 20 (“Opp.”),
and Plaintiff replied, see Dkt. # 29 (“Reply”). The Court finds the matter appropriate for
decision without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15. Having considered the
moving, opposing, and reply papers, the Court DENIES the motion to remand.

I.       Background

       Plaintiff filed this action against Defendant FCA US LLC, alleging two causes of action
under California’s Song-Beverly Consumer Warranty Act. See generally Complaint, Dkt. # 1,
Ex. A (“Compl.”). On or about February 20, 2015, Plaintiff purchased a new motor vehicle from
Defendant for $35,000. Id. ¶ 6. Along with the purchase of the vehicle, Plaintiff received
various warranties with the purchase. Id. ¶ 8. Plaintiff alleges that the vehicle contained or
developed defects, including defects related to engine malfunction, engine overheating,
thermostat failure, head gasket failure, oil leaks, o-ring failure, valve cover failure, and battery
system failure. Id. ¶¶ 10 11. Plaintiff delivered the vehicle for service and repair at unnamed
authorized service and repair facilities on at least eight separate occasions, and despite
representations that the vehicle would conform with applicable warranties, Defendant failed to
conform the vehicle to the applicable warranties because of the various defects. Id. ¶¶ 15 35.

       On April 16, 2019 Plaintiff filed suit in state court, bringing two state law causes of
action, for breach of the implied warranty of merchantability under the Song-Beverly Consumer
Warranty Act, and breach of the express warranty under the Song-Beverly Consumer Warranty
Act. See id. ¶¶ 124 65. The action was subsequently removed to this court on the basis of
diversity jurisdiction. See Notice of Removal, Dkt. # 1 (“NOR”).

II.      Legal Standard
CV 90 (10/08)                                CIVIL MINUTES - GENERAL                                 Page 1 of 5
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-967 PSG (RAOx)                                 Date   March 24, 2020
 Title          Christina Gonzalez v. FCA US LLC, et al.

       “Federal courts are courts of limited jurisdiction, possessing only that power authorized
by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013) (internal quotation
marks omitted). Under 28 U.S.C. § 1441, a defendant may remove a civil action from state court
to federal district court only if the federal court has subject matter jurisdiction over the case. See
City of Chi. v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997) (“The propriety of removal thus
depends on whether the case originally could have been filed in federal court.”). The case shall
be remanded to state court if at any time before final judgment it appears a removing court lacks
subject matter jurisdiction. See 28 U.S.C. § 1447(c); Int’l Primate Prot. League v. Adm’rs of
Tulane Educ. Fund, 500 U.S. 72, 87 (1991). Courts strictly construe the removal statute against
removal jurisdiction. See Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083,
1087 (9th Cir. 2009); Luther v. Countrywide Home Loans Servicing, LP, 533 F.3d 1031, 1034
(9th Cir. 2008). “A defendant seeking removal has the burden to establish that removal is proper
and any doubt is resolved against removability.” Luther, 533 F.3d at 1034; see also Moore-
Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (“[A]ny doubt about the
right of removal requires resolution in favor of remand.”). Citizenship is tested at the time of
removal. See, e.g., Spencer v. U.S. Dist. Court for N. Dist. of Ca., 393 F.3d 867, 871 (9th Cir.
2004) (“Challenges to removal jurisdiction require an inquiry into the circumstances at the time
the notice of removal is filed.”); Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939).

III.     Discussion

      Generally, subject matter jurisdiction is based on the presence of a federal question, see
28 U.S.C. § 1331, or on complete diversity of citizenship between the parties, see 28 U.S.C.
§ 1332. For a federal court to exercise diversity jurisdiction, there must be “complete” diversity
between the parties and the $75,000 amount in controversy requirement must be met. See
Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 267 (1806); 28 U.S.C. § 1332(a).

      Here, Plaintiff makes several arguments as to why diversity jurisdiction is not satisfied.
The Court addresses each in turn.

         A.      Complete Diversity

       Defendant contends that complete diversity is satisfied. The Notice of Removal states
that Plaintiff is a citizen of California, and Plaintiff does not contest that she is a citizen of
California. See generally Mot.; NOR ¶ 11; Compl. ¶ 1 (stating that Plaintiff resides in
California). The Notice of Removal states that Defendant is a “Delaware Limited Liability
Company with its principal place of business in Auburn Hills, Michigan.” See NOR ¶ 11. On
June 10, 2019, this Court ordered Defendant to show cause why the matter should not be
remanded due to lack of subject matter jurisdiction, because Defendant’s Notice of Removal did
CV 90 (10/08)                             CIVIL MINUTES - GENERAL                              Page 2 of 5
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-967 PSG (RAOx)                                Date    March 24, 2020
 Title          Christina Gonzalez v. FCA US LLC, et al.

not allege the citizenship of each of its LLC’s members. See Dkt. # 11 (citing Johnson v.
Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006)). The Court received
Defendant’s response, which stated that the sole member of Defendant FCA US LLC is FCA
North America Holdings LLC, whose sole member is Fiat Chrysler Automobiles, N.V., a
company incorporated in the Netherlands with its principal place of business in England. See
Dkt. # 12. The parties are thus diverse. Plaintiff does not contest that complete diversity is
satisfied, but suggests that she intended to add a non-diverse California-based dealership as a
defendant. See Mot. 4; Opp. 5 6.

       To add a non-diverse defendant after removal, a plaintiff is required to show that joinder
is proper pursuant to 28 U.S.C. § 1447(e). Boon v. Allstate Ins. Co., 229 F. Supp. 2d 1016, 1019
(C.D. Cal. 2002) (stating that “[a]fter a case has been removed, if a plaintiff seeks to join a
defendant whose joinder would destroy complete diversity, the court may deny the joinder, or
allow the joinder and remand the case to state court” and listing factors to be considered) (citing
28 U.S.C. § 1447(e)); Marroquin v. Target Corp., No. LA CV19-00341 JAK (SSx), 2019 WL
2005793, at *1 (C.D. Cal. May 7, 2019); Martinez v. FCA US LLC, No. 2:19-CV-08097-SVW-
E, 2020 WL 223608, at *2 (C.D. Cal. Jan. 15, 2020). Here, Plaintiff has made no attempt to
show that joinder is proper, or even allege that Plaintiff seeks joinder. See generally Mot.

       Accordingly, Defendant has sufficiently demonstrated complete diversity between the
parties.

         B.      Amount in Controversy

        The Song-Beverly Act provides for restitution “in an amount equal to the actual price
paid or payable by the buyer, . . . including any collateral charges such as sales or use tax,
license fees, registration fees, and other official fees[.]” See Cal. Civ. Code § 1793.2(d)(2)(B).
The Act allows a defendant to reduce the amount “by that amount directly attributable to use by
the buyer prior to the time the buyer first delivered the vehicle to the manufacturer or distributor,
or its authorized service and repair facility for correction of the problem that gave rise to the
nonconformity.” See Cal. Civ. Code § 1793.2(d)(2)(C). The Act further provides a civil penalty
“up to two times the amount of actual damages.” Cal. Civ. Code § 1794(c). Moreover, it
provides for an award of reasonable attorneys’ fees to a prevailing buyer. See Cal. Civ. Code §
1794(d).

      When a claim is asserted under the Song-Beverly Act, a court may consider actual
damages and civil penalties under the Song-Beverly Act in determining the amount in
controversy. See Lawrence v. FCA US LLC, No. CV 16-05452 BRO (GJSx), 2016 WL
5921059, at *4 (C.D. Cal. Oct. 11, 2016) (holding that defendant’s calculation of the amount in
CV 90 (10/08)                             CIVIL MINUTES - GENERAL                              Page 3 of 5
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
    Case No.     EDCV 19-967 PSG (RAOx)                                Date   March 24, 2020
    Title        Christina Gonzalez v. FCA US LLC, et al.

controversy properly included actual damages and civil penalties). A court may also consider
attorneys’ fees. See Alvarado v. FCA US LLC, No. EDCV 17 505 JGB (DTBx), 2017 WL
2495495, at *4 (C.D. Cal. June 8, 2017).

       Here, the alleged purchase price of the vehicle was $35,000. See Compl. ¶ 6. Plaintiff
seeks actual damages of restitution/rescission, a claim for a civil penalty of two times the actual
damages under the Song-Beverly Act, as well as attorneys’ fees and costs. See id., Prayer for
Relief. Defendant calculates two times the actual damages sought ($35,000) in civil penalties as
$70,000. Defendant thus argues that the amount in controversy threshold is met because the
amount of actual damages plus the civil penalty is $105,000, before calculating attorneys’ fees.
See id. ¶ 14; NOR ¶ 10.

         Plaintiff’s only objection to Defendant’s calculation of the amount in controversy is that it
would be unfair to include a possible civil penalty in the amount, because most vehicles are
priced over $25,000 with financing, and thus “any Song-Beverly lawsuit that even alleges a
willful violation by a manufacturer could be removed.” Mot. 7. But the Court does not find this
argument persuasive. Courts have explained that while Song-Beverly does not have punitive
damages the civil penalty is “akin to punitive damages, because both have the dual effect of
punishment and deterrence for defendants.” Lawrence, 2016 WL 5921059, at *4. “The amount
in controversy for diversity jurisdiction may include punitive damages if recoverable under state
law.” Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1009 (N.D. Cal. 2002)
(citations omitted); Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001) (“It is well
established that punitive damages are part of the amount in controversy in a civil action.”). This
Court has previously rejected the argument Plaintiff makes here. Lee v. FCA US, LLC, No. CV
16-5190 PSG (MRWx), 2016 WL 11516754, at *2 (C.D. Cal. Nov. 7, 2016) (“Although Plaintiff
urges the Court to disregard civil penalties for purposes of calculating the amount in controversy
. . . the law counsels otherwise.”). Defendant has argued that the amount in controversy is
satisfied based on the allegations in Plaintiff’s complaint; the Court concludes the amount in
controversy is satisfied. See Petropolous v. FCA US, LLC, No. 17-CV-0398 W (KSC), 2017
WL 2889303, at *6 (S.D. Cal. July 7, 2017).1

            C.    Comity

       Finally, Plaintiff argues that comity principles weigh in favor of remand because
resolution of Song-Beverly Act claims are better handled in state court. See generally Mot. But
1
 Plaintiff raises a few additional arguments in reply, but as Defendant has not had an
opportunity to respond to them, the Court does not consider them. See Telesign Corp. v. Twilio,
Inc., No. CV 15-3240 PSG (SSx), 2015 WL 12662344, at *1 (C.D. Cal. Oct. 9, 2015) (“[A]
court does not need to consider facts or arguments raised for the first time in a reply brief.”).
CV 90 (10/08)                              CIVIL MINUTES - GENERAL                             Page 4 of 5
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-967 PSG (RAOx)                               Date   March 24, 2020
 Title          Christina Gonzalez v. FCA US LLC, et al.

federal courts have a “virtually unflagging obligation . . . to exercise the jurisdiction given
them.” Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976);
see also Snodgrass v. Provident Life & Acc. Ins. Co., 147 F.3d 1163, 1167 (9th Cir. 1998);
BNSF Ry. Co. v. O’Dea, 572 F.3d 785, 793 n.2 (9th Cir. 2009) (“[T]he diversity statute, unlike
the supplemental jurisdiction statute, does not afford district courts the discretion to decline
jurisdiction over state law claims.”). Other courts have considered this same argument and have
rejected it. See Petropolous, 2017 WL 2889303, at *6. The Court finds this argument
unpersuasive, as well.

III.     Attorneys’ Fees

       Defendant moves for an award of attorneys’ fees pursuant to Rule 11 of the Federal Rules
of Civil Procedure. See Opp. 8 9.

       Rule 11 gives the Court authority to impose sanctions against litigants appearing before it.
See Fed. R. Civ. P. 11. “Rule 11 is ‘designed to deter attorneys and unrepresented parties from
violating their certification that any pleading, motion or other paper presented to the court is
supported by an objectively reasonable legal and factual basis.’” Vapor Spot, LLC v. Breathe
Vape Spot, Inc., No. CV 15-2110 PSG (EX), 2016 WL 7042107, at *2 (C.D. Cal. Mar. 1, 2016)
(quoting Truesdell v. S. Cal. Permanente Med. Grp., 209 F.R.D. 169, 173 74 (C.D. Cal. 2002)).

       Here, Defendant’s request for attorneys’ fees is denied because the Court does not
conclude that Plaintiff’s motion was presented for an improper purpose, such as to harass or
delay, or that Plaintiff’s arguments were entirely frivolous. See Fed. R. Civ. P. 11. While the
Court has rejected Plaintiff’s arguments, the arguments are better characterized as a long shot
than legally unreasonable or an attempt to harass. See Vapor Spot, LLC, 2016 WL 7042107, at
*2.

IV.      Conclusion

      For the foregoing reasons, the Court DENIES Plaintiff’s motion to remand, and DENIES
Defendant’s request for attorneys’ fees.

         IT IS SO ORDERED.




CV 90 (10/08)                             CIVIL MINUTES - GENERAL                            Page 5 of 5
